HITZ, Associate Justice.
The only error assigned to which exception was taken in the court below is the third: “The Court erred in overruling the plaintiff’s motion for new trial, because the finding of fact is contrary to the evidence, the weight of the evidence and the law.”
“According to federal practice this is not assignable as error.” Whelan v. Welch, 50 App. D. C. 174, 269 F. 689, 690, and eases cited; Preleau v. U. S., 50 App. D. C. 287, 271 F. 361; Hill v. U. S., 22 App. D. C. 396.
The judgment is therefore affirmed, with costs.
Affirmed.